                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

UNITED ILLUMINATING COMPANY, :
       Plaintiff,                        :
                                         :
v.                                       :
                                         :
WHITING-TURNER                           :            3:18-cv-00327-WWE
CONTRACTING CO,                          :
       Defendant, Third-Party Plaintiff, :
                                         :
v.                                       :
                                         :
CHERRY HILL CONSTRUCTION                 :
CO., INC., et al.,                       :
       Third-Party Defendant, Fourth- :
Party Plaintiff,                         :
                                         :
v.                                       :
                                         :
GEI Consultants, Inc., et al.,           :
       Fourth-Party Defendant.           :

MEMORANDUM OF DECISION ON FOURTH-PARTY DEFENDANT’S
                MOTION TO DISMISS

      Fourth-party defendant GEI Consultants, Inc., (“GEI”) has moved to

dismiss Count Two of the fourth-party complaint filed by Cherry Hill

Construction Co. (“Cherry Hill”). For the following reasons, GEI’s motion to

dismiss will be granted.

                                BACKGROUND

      On June 30, 2010, The United Illuminating Company (“UI”) and Whiting-

Turner entered into an agreement for the construction of The United

Illuminating Central Facility Project located in Orange, Connecticut. The

agreement required the construction of an office building, an operations building,


                                        1
and related parking lots and common driveways. Whiting-Turner and Cherry

Hill entered into a subcontract agreement pursuant to which Cherry Hill was to

perform the site work on the Central Facility.

       By Complaint dated February 23, 2018, UI commenced this lawsuit

against Whiting-Turner, alleging that UI has encountered significant defects in

the construction of the Central Facility.

       Whiting-Turner, in turn, filed a third-party complaint against its sub-

contractors, including third-party defendant Cherry Hill. Whiting-Turner alleges

that If UI’s allegations against Whiting-Turner related to site work are proven,

Whiting-Turner’s liability to UI for incomplete or defective work is a direct and

proximate result of Cherry Hill’s breaches of the Cherry Hill Subcontract,

including Cherry Hill’s installation of “substandard fill” and “an inadequate

drainage layer” for the parking lots and driveways. Whiting-Turner further

alleges that Cherry Hill was in exclusive control of the site work related to the

parking lots and driveways relevant to this case.

       Cherry Hill subsequently filed a fourth-party complaint against GEI,

asserting a claim for common law indemnification. Specifically, Cherry Hill

alleges that, during construction, GEI oversaw, inspected, and approved Cherry

Hill’s site work.

       Cherry Hill alleges the services performed by GEI included, or should have

included, soil testing of the fill to ensure that it satisfied the project specifications.

Cherry Hill contends that if UI proves its allegations concerning the use of

substandard fill, GEI failed to identify any such deficiency. Moreover, Cherry Hill



                                            2
had no knowledge of the negligence or carelessness of GEI, had no reason to

anticipate it, and could reasonably rely upon GEI not to be negligent or careless.

                                   DISCUSSION

       The function of a motion to dismiss is "merely to assess the legal feasibility

of the complaint, not to assay the weight of the evidence which might be offered

in support thereof." Ryder Energy Distribution v. Merrill Lynch Commodities,

Inc., 748 F.2d 774, 779 (2d Cir. 1984). When deciding a motion to dismiss, the

Court must accept all well-pleaded allegations as true and draw all reasonable

inferences in favor of the pleader. Hishon v. King, 467 U.S. 69, 73 (1984). The

complaint must contain the grounds upon which the claim rests through factual

allegations sufficient “to raise a right to relief above the speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A plaintiff is obliged to amplify

a claim with some factual allegations in those contexts where such amplification

is needed to render the claim plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       Common Law Indemnification

       Indemnity involves a claim for complete reimbursement based on

equitable principles. Kaplan v. Merberg Wrecking Corp., 152 Conn. 405, 412

(1965). Ordinarily, there is no right of indemnity between tort-feasors. Id.

However, in Kaplan, the Supreme Court of Connecticut adopted an implied

obligation of indemnity for a tortfeasor whose active negligence is primarily

responsible for a plaintiff’s injuries where the “out-of-pocket” defendant was

merely passively negligent. Smith v. City of New Haven, 258 Conn. 56, 66

(2001).

                                           3
       To assert a claim for indemnification under Kaplan, an out-of-pocket
       defendant must show that: (1) the party against whom the
       indemnification is sought was negligent; (2) that party's
       active negligence, rather than the defendant's own passive
       negligence, was the direct, immediate cause of the [] resulting
       injuries []; (3) the other party was in control of the situation to the
       exclusion of the defendant seeking reimbursement; and (4) the
       defendant did not know of the other party's negligence, had no
       reason to anticipate it, and reasonably could rely on the other party
       not to be negligent.

Smith, 258 Conn. at 66.

       Among other arguments, GEI submits that Cherry Hill has failed to

meet the third element for indemnification, in that Cherry Hill has not

alleged that GEI was in control over the situation at issue to the exclusion

of Cherry Hill.

       Cherry Hill acknowledges that the Connecticut Supreme Court defines

exclusive control over the situation as exclusive control over the condition that

gives rise to the injury. See Skuzinksi v. Bouchard Fuels, Inc., 240 Conn. 694,

706 (1997); Pellecchia v. Connecticut Light and Power Co., 139 Conn. App. 767,

775 (2012). Cherry Hill further admits that the situation at issue in the instant

case is defects in the parking lot and common driveways, which include but are

not limited to substandard fill, an inadequate stone drainage layer, and an

improper asphalt top coat.

       Cherry Hill then submits that it has provided “ample” factual allegations to

support its allegation that GEI was in control of the instant situation to the

exclusion of Cherry Hill. Nevertheless, setting aside allegations that are no more

than legal conclusions, Cherry Hill merely alleges that “services performed by

GEI included, or should have included, soil testing of the fill to ensure that it


                                          4
satisfied the project specifications.” Fourth-party compl. ¶ 35. Although it denies

using substandard fill, Cherry Hill alleges that GEI failed to identify any such

deficiency when it tested the soil or when it neglected to test the soil.

       Cherry Hill’s allegations – that GEI should have tested the soil, or, in the

alternative, that GEI failed to detect a deficiency if testing was performed – do

not support its assertion that GEI was in control of the situation to the exclusion

of Cherry Hill. Allegations of a failure to properly review, certify, or supervise,

alone are not sufficient to state a claim for common law indemnity. See Michael

Horton Associates, Inc. v. Calabrese & Kuncas, P.C., 2012 WL 1089964, at n. 4

(Conn. Super. Mar. 8, 2012) (“The fact that the defendants reviewed these ‘very

plans’ does not mean that the defendants controlled them or their use to the

exclusion of the plaintiff—that is, to the exclusion of the party that actually

prepared them.”).

       Cherry Hill asserts that the facts of this case are akin to those in Satula v.

Yale University, 1998 WL 881831 (Conn. Super. Dec. 7, 1998). In Satula, the trial

court denied an architect’s motion to strike the common law indemnification

claims that were brought by a general contractor and subcontractor. In denying

the motion to strike, the trial court held:

       In the present case, Stone and Dimeo, as contractors, clearly allege
       that architect Roth and Moore controlled the design and
       specifications of the project and that the design and specifications
       were at all times followed.

Satula, 1998 WL 881831, at *2. Nevertheless, in the instant case, the court

finds that Cherry Hill’s allegations, concerning soil testing or approval, are




                                              5
more analogous to the situation in Horton, where the indemnity

defendant’s review of plans was found insufficient to constitute control:

       Unlike the plaintiff in Torrington Country Club, or for that matter,
       the plaintiff in Satula v. Yale University, Superior Court, the
       plaintiff in the present action cannot claim that it was “just following
       orders.” Specifically, the plaintiff here cannot contend that its
       structural plans were prepared in accordance with the defendants'
       specifications or at the defendants' direction, and cannot claim that
       the preparation of the plans was in any sense a ministerial
       undertaking. To the contrary, the plaintiff here was the structural
       engineering firm engaged to prepare these plans in the first instance,
       and the defendants are not alleged to have had any input, role or
       involvement whatsoever in this preparation. Notwithstanding the
       plaintiff's obligation to fulfill this responsibility in a competent
       manner, the plaintiff now attempts to allege facts sufficient to
       support the conclusion that the defendants, by agreeing to review
       those plans, assumed control over the plans and their use, to the
       exclusion of the plaintiff itself. The plaintiff, however, has failed to
       provide any authority to justify this assertion, nor any facts to
       support it.

Horton, 2012 WL 1089964, at *4.

       Moreover, the court in Horton concluded:

       Since the complaint, as pled, is devoid of any factual allegations that
       would support the conclusion that the defendants assumed such
       exclusive control solely by virtue of their review of the plans at
       issue, the complaint is legally insufficient in this respect and fails
       adequately to state a claim for common-law indemnification.

Id. at *5.

       Similarly, GEI’s alleged determination that the soil satisfied the project

specifications is merely an allegation that GEI failed to review Cherry Hill’s work.

In the instant case, Cherry Hill is alleged to have been the site work firm engaged

to prepare the building site. Third-party plaintiff Whiting Turner’s complaint

against Cherry Hill alleges that under the subcontract, Cherry Hill “represents


                                          6
and warrants that it is an expert in the particular line or lines of work herein

contracted to be done and that it is competent to know whether the materials,

methods and apparatus specified for this work are sufficient and suitable to

secure the results contemplated by the Contract Documents.” Moreover, Cherry

Hill “warrants its workmanship and materials furnished against any defects,

faults of damages.” Considering that Cherry Hill’s own fourth-party complaint

acknowledges that it is a “site development corporation” that “entered into an

agreement with Whiting-Turner to provide certain site work in connection with

The United Illuminating Central Facility Project,” Cherry Hill has not pleaded

factual allegations that could reasonably support its assertion that GEI was in

control of the situation to the exclusion of Cherry Hill and that GEI’s negligence

alone was the immediate cause of the injury. See Skuzinski, 240 Conn. at 697.

                                  CONCLUSION

       For the foregoing reasons, GEI’s motion to dismiss Cherry Hill’s claim for

common law indemnification is GRANTED.

       Dated this 3rd day of June, 2019, at Bridgeport, Connecticut.



                                        /s/Warren W. Eginton
                                   WARREN W. EGINTON
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                          7
